PER CURIAM.
We affirm the trial court’s orders denying appellant’s motions to compel certain records pertaining to his prosecution. The record shows that appellant did not make a proper public records request either of the clerk of the court or the state attorney prior to filing the motions. As it would be improper to order an agency to produce records before it has had an opportunity to comply, the motions were properly denied. See § 119.07(1), Fla. Stat. (1995).
MINER, ALLEN and MICKLE, JJ., concur.